OPINION
LARSEN, Justice.
In this direct appeal from his judgments of sentence, appellant raises two issues: 1) the evidence presented at trial by the Commonwealth was insufficient to support his conviction for voluntary manslaughter; and 2) a guilty verdict of voluntary manslaughter is inconsistent with a guilty verdict of involuntary manslaughter. We have reviewed the record and find these contentions to be without merit.
Accordingly, the judgments of sentence are affirmed.
NIX, J., files a concurring opinion.